                          Case 3:19-bk-00087-JAF              Doc 5-1     Filed 01/15/19      Page 1 of 1
[Dntcdfnc] [District Notice Deficient Filing New Case]



                                                  UNITED STATES BANKRUPTCY COURT
                                                     MIDDLE DISTRICT OF FLORIDA
                                                       JACKSONVILLE DIVISION
                                                          www.flmb.uscourts.gov



In re:                                                                             Case No. 3:19−bk−00087−JAF
                                                                                   Chapter 13
Elizabeth B Jennings



________Debtor*________/



                                       NOTICE OF INCOMPLETE AND/OR DEFICIENT FILING
                                          AND OPPORTUNITY TO CURE DEFICIENCIES

    On January 14, 2019 the above named Debtor filed a Voluntary Petition under Chapter 13 of the Bankruptcy
Code. The clerk has noted deficiencies to the petition, schedules and/or other filed papers of this Debtor. The Debtor
is provided an opportunity to cure the deficiencies within the time set forth herein. All deadlines run from the original
petition file date unless otherwise noted. This case may be dismissed without further notice or hearing if the Debtor
fails to timely correct the noted deficiency.

           The voluntary petition does not include the Debtor's telephone number on page 8. The Debtor is
           directed to file a "Notice of Telephone Number" or a "Statement of No Telephone Number" no later
           than 14 days from the date of this notice.
           The Debtor failed to file a Chapter 13 Plan pursuant to Fed. R. Bankr. P. 3015(b), or filed an
           unsigned Chapter 13 Plan. The Debtor is directed to file a Debtor−signed Chapter 13 Plan, using the
           Court's Model Chapter 13 Plan, within 14 days from the date the petition was filed. A link to the
           Court's Model Plan is available on the Court's website at
           http://www.flmb.uscourts.gov/procedures/documents/Chapter13Plan.pdf

           The Debtor shall pay unpaid filing fees in the amount of N/A within seven days from the date of
           service of this notice. Payment shall be made by cashier’s check or money order payable to Clerk,
           U.S. Bankruptcy Court at the address indicated below.



                                                         FOR THE COURT
              Dated: January 15, 2019                    Sheryl L. Loesch , Clerk of Court
                                                         300 North Hogan Street Suite 3−150
                                                         Jacksonville, FL 32202


           The Clerk's office is directed to serve a copy of this notice on interested parties.

           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.
